Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 01/17/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 & 9 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & DeGoricija et al. (U.S. Patent 5,977,991)
1, Hsu discloses an electronic device comprising: a processor; and an image sensor module, wherein the image sensor module includes:  5an image sensor (12, Fig. 2 & [0004, 0041] discloses sensor and Control Logic); and a control circuit (12, Fig. 2 & [0004, 0041] discloses sensor and Control Logic) electrically connected to the image sensor (12, Fig. 2 & [0004, 0041] discloses sensor and Control Logic) and connected to the processor (36, Fig. 2 & [0044] discloses sensor and Control Logic) through an interface (30, Fig. 2 & [0042] discloses), wherein the control circuit is configured to: obtain raw image data through the image sensor (1210,  Fig. 12 & [0136] discloses acquiring a portion of a frame of raw image data from an image sensor array), 10sense at least one pixel data included in the raw image data (via 1210,  Fig. 12 & [0136] discloses acquiring a portion of a frame of raw image data from an image sensor array) and at least one error data based on a difference between pixel values of the at least one pixel data and each of at least one other pixel data adjacent to the at least one pixel data (1212-1220, Fig. 12 & [0139-0140] discloses computing pixel brightness differences from the average value.), generate attribute information corresponding to the at least one error 15data, correct the at least one error data based on a specified scheme  (1222-1224, Fig. 12 & [0140-0141] discloses testing whether the statistics trend warrant pixel correction (i.e. attribute information) and @ 1224, Fig. 12 discloses correcting defective pixels.).
Hsu is silent to compress the raw image data in which the at least one error data.
However, Tagami’s Abstract discloses to compress the raw image data in which the at least one error data. (Abstract discloses compressing image data and image attribute data)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu’s disclosure to include the above limitations in order to optimize compression ratio in the presence of limited storage resources.
Hsu in view of Tagami is silent to transmit the raw image data and the attribute information to 20the processor.
However, DeGoricija discloses to transmit the compressed raw image data and the attribute information to 20the processor. (Fig. 4 & Column 5 Lines 25-65 & Column 6 Lines 1-20 discloses transferring pixel data values over the image bus and the attribute data values over the attribute bus 91)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami’s disclosure to include the above limitations in order to facilitate decreased cost and increased efficiency (See Art Background and Summary of Invention)
As to claim 3, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 1. In addition, Tagami discloses wherein the control circuit is configured to:  5compress the attribute information in a specified compression scheme, and transmit the compressed attribute information to the processor. (Abstract discloses compressing image data and image attribute data)
DeGoricija discloses transmit the compressed attribute information to the processor. (Fig. 4 & Column 5 Lines 25-65 & Column 6 Lines 1-20 discloses transferring pixel data values over the image bus and the attribute data values over the attribute bus 91)
As to claim 8, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 1. In addition, Hsu discloses wherein the processor includes at least one of an application processor (AP) and an image signal processor (ISP). ([0051-0052])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & DeGoricija et al. (U.S. Patent 5,977,991) as applied in claim 1 further in view of Nedivi (U.S. Publication 2005/0196032)
As to claim 2, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 1 but is silent to wherein the control circuit is configured to generate flag data corresponding to a location of the at least one 41WO/2019/017562PCT/KR2018/003850 error data as at least a part of the attribute information.
However, Nedivi’s [0020-0033] discloses wherein the control circuit is configured to generate flag data corresponding to a location of the at least one 41WO/2019/017562PCT/KR2018/003850 error data as at least a part of the attribute information. (See wherein a marker data generator generates a marked non-defect data file containing marked candidate defects.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & DeGoricija’s disclosure to include the above limitations in order to enhance quality of defect correction during inspection.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & DeGoricija et al. (U.S. Patent 5,977,991) as applied in claim 1 further in view of Seregin et al. (U.S. Publication 2015/0341635)
As to claim 4, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 3 but is silent to wherein the control circuit is 10configured to: determine a run value corresponding to the at least one error data based on the attribute information, binarize the attribute information based on the determined run value, and 15compress the binarized attribute information.
However, Seregin’s discloses wherein the control circuit is 10configured to: determine a run value corresponding to the at least one error data based on the attribute information, binarize the attribute information based on the determined run value, and 15compress the binarized attribute information. (See run value, Abstract, [0011-0014, 0047-0049, 0057-0062, 0065])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & DeGoricija’s disclosure to include the above limitations in order to error correction and transfer memory optimization.
As to claim 5, Hsu in view of Tagami, DeGoricija & Seregin discloses everything as disclosed in claim 4 but is silent to wherein the control circuit is configured to binarize the attribute information by using at least one of k-th- order exponential Golomb, unary, truncation unary, and Gollum rice 20techniques.
However, Seregin’s discloses wherein the control circuit is configured to binarize the attribute information by using at least one of k-th- order exponential Golomb, unary, truncation unary, and Gollum rice 20techniques. (See [0197])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami, DeGoricija & Seregin’s disclosure to include the above limitations in order to facilitate reliable encoding. 
As to claim 6, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 1 but is silent to restore the compressed raw image data, and restore the corrected at least one error data based on the attribute information.
However, Seregin discloses to restore the compressed raw image data, and restore the corrected at least one error data based on the attribute information. ([0094, 0208] discloses wherein a video decoder reconstructs the pictures of video data on the basis at least in part of syntax elements decoded from a bit stream)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & DeGoricija’s disclosure to include the above limitations in order to return data to its fully utilizable form after data optimization transfer. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & DeGoricija et al. (U.S. Patent 5,977,991) as applied in claim 1 further in view Cote (U.S. Publication 2011/0090371)
As to claim 7, Hsu in view of Tagami & DeGoricija discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to correct the at least one error data based on the attribute information by using a scheme at least partially different from the specified scheme.
However, Cote’s Abstract, [0009, 0133-0134, 0138-0139] discloses wherein the processor is configured to correct the at least one error data based on the attribute information by using a scheme at least partially different from the specified scheme.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & DeGoricija’s disclosure to include the above limitations in order to compensate for input pixels determined to either have a dynamic defect or be speckled. 
Claims 9-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & JEON et al. (U.S. Publication 2011/0125998)
9, Hsu discloses an image sensor module comprising: 15an image sensor (12, Fig. 2 & [0004, 0041] discloses sensor and Control Logic) configured to generate image data corresponding to light reflected or generated from a subject (via 1210,  Fig. 12 & [0136] discloses acquiring a portion of a frame of raw image data from an image sensor array); a correction circuit configured to sense at least one pixel data included in the image data (1210,  Fig. 12 & [0136] discloses acquiring a portion of a frame of raw image data from an image sensor array) and at least one error data based on a difference between pixel values of he at least one pixel data (1212-1220, Fig. 12 & [0139-0140] discloses computing pixel brightness differences from the average value.), and each of at least one other pixel 20data adjacent to the at least one pixel data, and correct the at least one error data based on a specified scheme (1222-1224, Fig. 12 & [0140-0141] discloses testing whether the statistics trend warrant pixel correction (i.e. attribute information) and @ 1224, Fig. 12 discloses correcting defective pixels.).; 
a transmitter (30, Fig. 2 & [0006,0042] discloses a bus for transferring (e.g. transmitting) data to a remote host).
Hsu is silent to an encoder configured to compress the image data in which the at least one error data are corrected.
However, Tagami’s Abstract discloses to compress the raw image data in which the at least one error data. (Abstract, [0030, 0033, 0049] discloses an ASIC for encoding. Compressing image data and image attribute data)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu’s disclosure to include the above limitations in order to optimize compression ratio in the presence of limited storage resources.
Hsu in view of Tagami is silent to configured to transmit the compressed image data to a processor connected to the image sensor module through an interface.
However, JEON discloses configured to transmit the compressed image data (via 102, Fig. 1) to a processor (103, Fig. 1) connected to the image sensor module (via 100, Fig. 1) through an interface ([0008]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami’s disclosure to include the above limitations in order to transfer data while adhering to strict memory conservation and security protocols. 
As to claim 10, Hsu in view of Tagami & JEON discloses everything as disclosed in claim 9. In addition, Tagami discloses wherein the control circuit is configured to:  5compress the attribute information in a specified compression scheme, and transmit the compressed attribute information to the processor. (Abstract discloses compressing image data and image attribute data)
JEON discloses transmit the compressed attribute information to the processor. 
JEON discloses configured to transmit the compressed image data (via 102, Fig. 1) to a processor (103, Fig. 1) connected to the image sensor module (via 100, Fig. 1) through an interface ([0008]).
As to claim 12, Hsu in view of Tagami & JEON discloses everything as disclosed in claim 10. In addition, JEON discloses wherein the encoder is 15configured to compress the attribute information, wherein the transmitter is configured to transmit the compressed attribute information to the processor.
JEON discloses configured to transmit the compressed image data (via 102, Fig. 1) to a processor (103, Fig. 1) connected to the image sensor module (via 100, Fig. 1) through an interface ([0008]).
Claims 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & JEON et al. (U.S. Publication 2011/0125998) as applied in claim 10 further in view of Nedivi (U.S. Publication 2005/0196032)
As to claims 11 & 15, Hsu in view of Tagami & JEON discloses everything as disclosed in claim 10 but is silent to wherein the correction circuit is configured to generate flag data corresponding to a location of the at least one error data as at least a part of the attribute information.
However, Nedivi’s [0020-0033] discloses wherein the control circuit is configured to generate flag data corresponding to a location of the at least one 41WO/2019/017562PCT/KR2018/003850 error data as at least a part of the attribute information. (See wherein a marker data generator generates a marked non-defect data file containing marked candidate defects.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & JEON’s disclosure to include the above limitations in order to enhance quality of defect correction during inspection.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & JEON et al. (U.S. Publication 2011/0125998) as applied in claim 9 further in view of Guarino (U.S. Publication 2005/0253054)
14, Hsu in view of Tagami & JEON discloses everything as disclosed in claim 9 but is silent to wherein the encoder includes the correction circuit.
However, Guarino discloses wherein the encoder (164, Fig. 1 & [0015] discloses a logic circuit that implements encoder runout error correction function to average the runout error of two encoders 140, Fig. 1 & 142, Fig. 1) includes the correction circuit.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & JEON’s disclosure to include the above limitations in order to facilitate smooth operation of a plurality of encoders (See Background and Summary).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication 2005/0162531) in view of Tagami et al. (U.S. Publication 2013/0198483) & JEON et al. (U.S. Publication 2011/0125998) as applied in claim 12 further in view of Seregin et al. (U.S. Publication 2015/0341635)
As to claim 13, Hsu in view of Tagami & JEON discloses everything as disclosed in claim 12 but is silent to wherein the encoder is 20configured to: identify a run value of the at least one error data, binarize the attribute information based on the run value, and compress the binarized attribute information.
However, Seregin’s discloses wherein the encoder is 20configured to: identify a run value of the at least one error data, binarize the attribute information based on the run value, and compress the binarized attribute information.
(See run value, Abstract, [0011-0014, 0047-0049, 0057-0062, 0065])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hsu in view of Tagami & JEON’s disclosure to include the above limitations in order to error correction and transfer memory optimization.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661